DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status
Claims 1, 3-5, 9-11 and 13-32 are pending. Claims 2 and 6-8 are canceled. Claim 32 has been amended. Thus, Claims 1, 3-5, 9-11 and 13-32 are under examination.
It is noted that Applicant elected Example 40 of Table 8 in the reply filed on 4/12/2019.

Information Disclosure Statement
No IDS was filed with Applicant’s response.

Terminal Disclaimer
The terminal disclaimer filed on 01/06/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Pat. 8,883,838 has been reviewed and accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 103
Maintained
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

A.	Claims 1, 4, 5, 9-11, 13-20 and 22-31 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Theobald et al. (US 2009/0061020) in view of Shanler et al. (US 2005/0165079).
Claimed Invention
A pharmaceutical cream comprising 
oxymetazoline HCl (~0.95-2%), as the sole active ingredient; 
emulsifiers (~8-25%),
polyethylene glycol stearate (PEG-6 stearate), 
polyethylene glycol 32 stearate (PEG-32 stearate), 
glycol stearate, and 
cetostearyl alcohol;
an emollient.
Prior art
Theobald teaches a cream composition containing brimonidine for treating rosacea and erythema (see title; abstract) with the following ingredients:
Example 4
Cream Formulation


Ingredient
Weight Percent

Brimonidine tartrate (active)
0.18%
Active
Phenoxyethanol
0.8%
1.05% Preservative
Methylparaben
0.2%

Propylparaben
0.05%

Disodium EDTA
0.01%

Butylated Hydroxytoluene
0.05%

PEG-300
4.0%
Solvent
PEG-6 Stearate (and) Glycol Stearate (and) PEG 32 Stearate
7.5%
15.5% Emulsifiers (reads on part 2)
Cetostearyl alcohol 
4.0%

Ceteareth-6 (and) Stearyl Alcohol
2.0%

Ceteareth-25 
2.0%

Caprylic capric triglycerides 
7.0%
23% Emollient (reads on part 3)
Diisopropyl adipate 
7.0%

Oleyl alcohol
7.0%

Lanolin USP
2.0%

Tartaric Acid 
0.001%

DI Water 
56.209%

TOTAL
100%


See 0052. 
Formulations have a pH about 5. See 0032.

While Theobald teaches a cream formulation containing an active useful for treating rosacea and erythema, Theobald does not explicitly teach the active as oxymetazoline HCl.

However, using a cream formulation containing oxymetazoline HCl for treating rosacea and erythema was already known. For example, Shanler teaches an invention directed to methods of treating acne and rosacea - or other conditions of the skin characterized by increased erythema - in a patient in need of such treatment, comprising the topical administration of a therapeutically effective amount of a composition comprising at least one α1-adrenoceptor agonist including oxymetazoline HCl, tetrahydrozoline hydrochloride, naphazoline hydrochloride and phenylepherine hydrochloride. Oxymetazoline HCl is the preferred α1-adrenoceptor agonist. See [0083]-[0085]. The preferred amount is about 0.1% to about 10%. See [0083]. The composition is preferably a cream, a gel, a lotion or a solution.  See [0049]; Claim 1.  

One of ordinary skill in the art would link Theobald and Shanler because both references teach the use of topical cream compositions that are useful for treating rosacea and erythema. It would have been obvious to one of ordinary skill in the art to incorporate oxymetazoline HCl into the cream composition in the place of brimonidine described by Theobald. The artisan would have done this because the prior art teaches that both brimonidine and oxymetazoline are useful for treating erythema and rosacea and the artisan would have had a reasonable expectation that oxymetazoline would provide its anti-rosacea and anti-erythema effects to the cream formulation described by Theobald.   Regarding the amount of oxymetazoline HCl from about 0.95% to about 2% by weight, Shanler teaches oxymetazoline at concentrations ranging from about 0.1 to about 10% (see Claims 17, 22, 24), preferably about 0.001% to about 3% (see 0053).  In the case, where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  MPEP 2144.05 [R5].  Note, while the prior art does not disclose the exact claimed values, but does overlap, in such instances even a slight overlap in range establishes a prima facie case of obviousness. In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir. 2003).  In this case, Shanler clearly teaches overlapping concentrations for oxymetazoline. 

Claim 4 limits claim 1, wherein the emollient is present in an amount of from about 1% to about 50% by weight. The total emollient is present at 23% in the Theobald formulation.

Claim 5 limits claim 1, wherein each emulsifier has a hydrophilic-lipophilic balance of about 9.0 to about 17.0. The emulsifiers taught by Theobald possess an HLB of about 9-17.  See instant specification at 0074.

Claim 9 limits claim 1, wherein the emollient comprises one or more of the following: lanolin, medium chain triglycerides, diisopropyl adipate, and oleyl alcohol. Theobald teaches Caprylic capric triglycerides, Diisopropyl adipate, Oleyl alcohol, and Lanolin in the formula above.

Claim 10 limits claim 1, wherein the ratio of the emulsifier to the emollient is about 0.7:1 to about 1.8:1.  The formulation of Example 4 meets this limitation several ways. One way is when looking at the total combination of total emulsifier amount of 15.5% to the total emollient concentration of 23%. That is a ratio of total emulsifier : total emollient of 15.5:23 or 0.66:1, which meets the claimed ratio of emulsifier to emollient of about 0.7:1. Another way Theobald renders obvious the claimed ratio of the emulsifier : emollient is by looking at the ratio of any given emulsifier or combination thereof and compare it to any given emollient or any combination thereof. For example, Theobald teaches Cetostearyl alcohol  and Ceteareth-25 (i.e., emulsifier) at a total concentration of 6% and oleyl alcohol (i.e., emollient) at a concentration of 7%. This is a ratio of emulsifier : emollient of 0.86 : 1, which meets the claimed ratio of emulsifier : emollient of about 0.7:1 to about 1.8:1. This also meets the ratio of Claim 19 (i.e., about 0.87 : 1).

Claim 11 limits claim 1, further comprising an additive selected from a group that includes preservatives. Theobald teaches preservatives in the formula above.
Claim 13 limits claim 1, wherein the composition has a pH from about 2.0 to about 7.0 at room temperature.  Theobald teaches formulations have a pH about 5. See 0032. This meets Claim 26 limitation requiring pH to be about 4.5.

Claim 14 limits claim 13, wherein the pH is unchanged after about 4 weeks storage at about 25°C/60%RH, about 30°C/75%RH or about 40°C/75%RH. Theobald teaches that the emulsifying agent is typically included to improve stability of the formulation. See Theobald, 0031. One of ordinary skill in the art would have recognized that a pharmaceutical formulation for therapeutic administration to the skin should remain stable as long as possible to prevent any adverse effects from administration after the formulation is stored for a period of time. Therefore, it would have been obvious to make the composition as suggested by Theobald and  Shanler so that the composition maintains a stable pH under storage conditions. Furthermore, while the prior art did not expressly teach that the pH was tested after 4 weeks under the conditions recited in the claim, this property would be an intrinsic feature of the composition suggested by Theobald and Shanler. Therefore, the recited pH stability is rendered prima facie obvious by the prior art. See MPEP § 2112. Similarly, claim 15 limits claim 1, wherein the pH is unchanged after about 1 week storage at about 60°C.  For similar reasons as Claim 14, Claim 15 as rendered obvious.

Claim 16 limits claim 1, further comprising a vasoconstrictor.  Shanler further suggests a combination of α1-andrenoreceptor agonists, e.g., oxymetazoline, tetrahydrozoline, xylometazoline, etc.; tetrahydrozoline is an anti-rosacea agent.  See Claims 3, 4 and 6. One of ordinary skill in the art would have found it obvious to incorporate a combination of α1-andrenoreceptor agonists (e.g., oxymetazoline, tetrahydrozoline, xylometazoline, etc.) to the compositions described by Theobald to impart the anti-rosacea and anti-erythema function of the agonists of Shanler to the composition of Theobald. These are vasoconstrictors; therefore, when oxymetazoline is in combination with another α1-andrenoreceptor agonist, the composition will contain a vasoconstrictor with oxymetazoline.

Claim 17 limits Claim 1, further comprising one or more components selected from a list of optional alternatives such as about 0.01-2%  preservatives.  Theobald teaches preservatives including phenoxyethanol, methylparaben, propylparaben totaling 1.05%. This also meets the limitations of Claim 31.

Claim 18 limits claim 1, wherein the oxymetazoline HCl is present in the composition in an amount of about 1.0% by weight.  As outlined above, Shanler clearly teaches overlapping concentrations for oxymetazoline. Therefore, the claimed concentration range is prima facie obvious.

Claim 20 limits claim 1, wherein the emulsifier further comprises at least one of the following: ceteareth-6, stearyl alcohol, and ceteareth-25.  Theobald teaches ceteareth-6, stearyl alcohol, and ceteareth-25 in the formulation above (see Example 4).

The formulation of Example 4 of Theobald teaches each of the ingredients mentioned in instant Claim 22 (i.e., methylparaben, propylparaben, phenoxyethanol), instant Claim 23 (i.e., butylated hydroxyanisole (BHA)), instant Claim 24 (i.e., tartaric acid), instant Claims 25 (i.e., polyethylene glycol 300, water), instant Claim 29 (PEG-6 stearate/PEG-32 stearate/glycol stearate at about 7% to about 8%), Claim 30 (cetostearyl alcohol comprises about 4% to about 8%).  

Independent Claim 27 and Claim 28 are drawn to a pharmaceutical composition comprising:
about 0.15% to about 2% by weight oxymetazoline HCl; 
about 8% to about 25% by weight of an emulsifier, wherein the emulsifier comprises polyethylene glycol stearate (PEG-6 stearate), polyethylene glycol 32 stearate (PEG-32 stearate), glycol stearate, and cetostearyl alcohol; and

an emollient
(Claim 27 - about 7% by weight of medium chain triglycerides), 
(Claim 27 - about 7% by weight of diisopropyl adipate), 
(Claim 27 - about 7% by weight of oleyl alcohol), and 
(Claim 27 - about 2% by weight of lanolin); 
(Claim 28 - emulsifier further comprises about 2% by weight of macrogol (6) cetostearyl ether, and about 2% by weight of macrogol (25) cetostearyl ether);
wherein the composition is a cream.  

The formulation of Example 4 of Theobald teaches all of these ingredients except the active agent, oxymetazoline HCl. However, for the same reasons provided for Claim 1, the incorporation of oxymetazoline HCl int the formulation of Example 4 would have been found to be prima facie obvious to one of ordinary skill in the art.

Response to argument
Applicant argues that one would not substitute oxymetazoline in place of brimonidine because the artisan would not reasonably expect the cream of Theobald to serve as a suitable carrier for oxymetazoline since brimonidine and oxymetazoline have different structures. This is not persuasive because the artisan would reasonably understand that Theobald provided a cream base to serve as a carrier of an active agent for topical application. Given that Shanler states that cream (see 0049; Claim 1) formulations can serve a carrier for oxymetazoline for topical application, one of ordinary skill in the art would have reasonably incorporated oxymetazoline in the cream described by Theobald.
Applicant points out differences between Theobald and the claimed invention (e.g., difference in concentration) to support the argument that one would not use the cream formulation of Theobald to incorporate oxymetazoline at 5 times as much as the low concentration of brimonidine. Applicant further states that Shanler does not exemplify compositions containing oxymetazoline at any concentration. Regarding the argument that the cream may not be suitable for the higher concentrations of oxymetazoline, Applicant has not pointed to objective evidence that demonstrates that the cream formulation of Theobald would be unsuitable as a carrier for 1% oxymetazoline. Regarding the argument that Shanler did not teach a composition containing the claimed concentration, Shanler teaches α1-adrenoceptor agonist is present at preferably about 0.001-3% by weight. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05 [R5]. Note, while the prior art does not disclose the exact claimed values, but does overlap, in such instances even a slight overlap in range establishes a prima facie case of obviousness. In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir. 2003). Here, the range of about 0.001-3% disclosed in the art overlaps the claimed range of 0.95-2% oxymetazoline. Thus, the claimed range of 0.95-2% oxymetazoline would have been found to be obvious because it is overlapped by 0.001-3% α1-adrenoceptor agonist including oxymetazoline.
Applicant further points out differences between Shanler and the claimed invention including that Shanler does not mention many of the claimed inert ingredients. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). As outlined in the rejection, the inert ingredients are taught by Theobald.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In this case, one of ordinary skill in the art would have found it prima facie obvious to replace the brimonidine compound in the Theobald composition with the oxymetazoline HCl compound at therapeutic amounts disclosed by Shanler. The artisan would have had a reasonable expectation of success because both compounds are taught as useful agents for treating symptoms of rosacea.

B.	Claims 1, 3-5, 9-11, 13-20 and 22-31 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Theobald et al. (US 2009/0061020) in view of Shanler et al. (US 2005/0165079) as applied to Claims 1, 4, 5, 9-11, 13-20 and 22-31 above, taken further in view of Holtshousen et al. (US 4,671,957 A).

Claimed invention
Claim 3 limits claim 1, wherein the ratio of the PEG-6 stearate, PEG-32 stearate and glycol stearate to the cetostearyl alcohol is about 1 : 1. 

Prior art
The disclosures for Theobald and Shanler are outlined above. Theobald the amount of 7% PEG-6 stearate/PEG-32 stearate/glycol stearate and 4% cetostearyl alcohol. That is a ratio of 1:053 PEG-6 stearate/PEG-32 stearate/glycol stearate : cetostearyl alcohol. While the ratio of 1:0.53 is disclosed by Theobald, the claimed ratio of 1:1 is not expressly taught by the combination of Theobald and Shanler. However, the amount of cetostearyl alcohol used in cream formulations was already known to be suitable at concentrations that overlap the disclosed concentration of 7% PEG-6 stearate/PEG-32 stearate/glycol stearate. For example, Holtshousen teaches cream compositions for topical therapeutic (see abstract) use that contain cetostearyl alcohol as an emulsifier. The emulsifier is used at concentrations ranging from 1-15%. See col. 3: ~47-52.
Accordingly, one of ordinary skill in the art would have found it prima facie obvious to incorporate cetostearyl alcohol at other concentration levels known to be suitable for cream formulations in the formulation taught in Example 4 of Theobald. The artisan would have had a reasonable expectation that a cream comprising 1-15% cetostearyl alcohol would serve as a suitable carrier because Holtshousen teaches that this concentration range of cetostearyl alcohol can be used in topical cream formulations for therapeutic use. The suggested PEG-6 stearate/PEG-32 stearate/glycol stearate : cetostearyl concentration is 7% : 1-15%, which reads on the ratio of 1 : 0.15-2.14. This ratio overlaps the claimed ratio of  1:1 and therefore, renders the claimed ratio prima facie obvious. In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir. 2003).  

Response to arguments
Applicant argues that there is no motivation to incorporate an excipient used in an antimicrobial cream into a cream for an α-agonist. This is not persuasive because the described in each reference creams are for topical use. Furthermore, each of the ingredients is already described in the Theobald reference. Holtshousen was added to address the ratio of the ingredients, not whether its obvious to add the ingredients to the composition of Theobald. 

C.	Claims 1, 3-5, 9-11 and 13-32 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Theobald et al. (US 2009/0061020) in view of Shanler et al. (US 2005/0165079) and Holtshousen et al. (US 4,671,957 A) as applied to Claims 1,  3-5, 9-11, and 13-31 above, taken further in view of Johnston et al. (WO 2009/051818).

Claimed invention
Claim 21 limits claim 1, further comprising a pH regulator selected from the group consisting of sodium citrate dihydrate, anhydrous citric acid, and a combination thereof.  
Independent Claim 32 reads on a pharmaceutical composition comprising, inter alia, 
 0.2% anhydrous citric acid and 0.3% sodium citrate dihydrate; 

Prior art
The disclosures for Theobald, Shanler and Holtshousen and how they meet the claimed composition are outlined above. Theobald further teaches that the composition can have a pH of about 5 (see claim 13). However, their combination does not expressly teach 0.2% anhydrous citric acid and 0.3% sodium citrate dihydrate as claimed. However, topical formulations were known to contain anhydrous citric acid and sodium citrate dihydrate as buffers to obtain a desired pH range. For example, Johnston teaches that anhydrous citric acid and sodium citrate dihydrate are added to topical formulations to maintain a pH of about 3.5 to about 6. See 024, 059-060. The buffering agent may be in an amount of the buffering agent is in the amount of about 0.2 to about 0.5% w/w. See 0026. Therefore, one of ordinary skill in the art would have found it obvious to incorporate anhydrous citric acid and sodium citrate dihydrate with the disclosed range of 0.2-0.5% into the composition taught by Theobald because they are disclosed as suitable for a topical formulation within this range. The artisan would have had a reasonable expectation that the pH can be adjusted within the range disclosed by Johnston (pH 3.5-6) and Theobald (pH about 5).

Response to arguments
Applicant argue that Johnston is directed to wipes and not a cream and therefore cannot be used to suggest the incorporation of a component into a cream. This is not persuasive because Johnston teaches that it was known that topical compositions can contain anhydrous citric acid and sodium citrate dihydrate as buffers to obtain a desired pH range. While the composition is administered via wipes, it is the topical composition that contains the buffer for controlling pH.

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS E SIMMONS whose telephone number is (571)272-9065.  The examiner can normally be reached on M-F: 8-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on (571)272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRIS E SIMMONS/Examiner, Art Unit 1629

/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629